 



Exhibit 10.7
1998 INCENTIVE PLAN
OF
LENNOX INTERNATIONAL INC.
NON-EMPLOYEE DIRECTOR
STOCK APPRECIATION RIGHTS AGREEMENT
     THIS STOCK APPRECIATION RIGHTS AGREEMENT (“Agreement”) is made as of ___
(the “Grant Date”), by and between LENNOX INTERNATIONAL INC., a Delaware
corporation (the “Company”), and ___ (“Grantee”).
     The Company has adopted the 1998 Incentive Plan of Lennox International
Inc. (the “Plan”), a copy of which is appended to this Agreement as Exhibit A
and by this reference made a part hereof, for the benefit of eligible employees,
directors, consultants and other independent contractors of the Company and its
Subsidiaries. Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed thereto in the Plan.
     Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it is in the
interest of the Company and its stockholders to grant the stock appreciation
rights (“SAR”) provided herein in order to provide Grantee with additional
remuneration for services rendered, to encourage Grantee to remain a director of
the Company and to increase Grantee’s personal interest in the continued success
and progress of the Company.
     The Company and Grantee therefore agree as follows:
     1. Grant of SAR. Subject to the terms and conditions herein, the Company
grants to Grantee for the period commencing on ___, and expiring at 5 p.m.
Central or Central Daylight (as applicable) time (“Close of Business”) on ___
(the “Award Term”), the right to the increase (if any) between the Fair Market
Value of ___ shares (“Shares”) of Common Stock on the date of exercise over the
Fair Market Value of such shares of Common Stock on the Date of Grant (the
“Award”). The Fair Market Value of the shares of Common Stock on the Date of
Grant is $___ per share. To the extent the Award is vested pursuant to the terms
of this Agreement, the increase (if any) between the Fair Market Value of the
Shares on the date of exercise over the Fair Market Value of the Shares on the
Date of Grant shall be paid in Company Common Stock as set forth in Section 5
below.
     2. Conditions of Exercise. The Award is exercisable only in accordance with
the conditions stated in this paragraph.
     (a) Except as otherwise provided in this Agreement, or otherwise pursuant
to action of the Committee, the Award may be

 



--------------------------------------------------------------------------------



 



exercised only to the extent the Award has become vested in accordance with the
following schedule:

      Date   Shares Available for Purchase
 
  33 1/3%
 
  66 2/3%
 
  100%

     (b) The Award shall become fully vested by the Grantee, irrespective of the
limitations set forth in subparagraph (a) above, upon the occurrence of a Change
of Control (as defined in Section 12 below).
     (c) To the extent the Award becomes exercisable, such Award may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Award Term. Notwithstanding
the foregoing, if Grantee’s directorship with the Company is terminated for any
reason (other than “For Cause” or performance as determined by a majority of the
remaining directors) prior to the expiration of the Award Term, the Award shall
become fully vested. “For Cause” as used in this Agreement shall mean (i) any
violation by Grantee of the Company’s written policies as they may exist or be
created or modified from time to time in the future; (ii) any state or federal
criminal conviction, including, but not limited to, entry of a plea of nolo
contendere or deferred adjudication upon a felony or misdemeanor charge;
(iii) the commission by Grantee of any material act of misconduct or dishonesty;
(iv) any intentional or grossly negligent action or omission to act which
breaches any covenant, agreement, condition or obligation contained in any
written Agreement with the Company; or (v) acts that in any way have a direct,
substantial, and adverse effect on the Company’s reputation.
     3. Manner of Exercise. The Award shall be considered exercised (as to the
number of Shares specified in the notice referred to in subparagraph (a) below)
on the latest of (i) the date of exercise designated in the written notice
referred to in subparagraph (a) below, (ii) if the date so designated is not a
business day, the first business day following such date or (iii) the earliest
business day by which the Company has received all of the following:
     (a) Written notice, in such form as the Committee may require, designating,
among other things, the date of exercise and the number of Shares to be
exercised, and for such purpose Shares must be exercised in multiples of 100
Shares (or the remaining balance if less than 100); and
     (b) Any other documentation that the Committee may reasonably require.

 



--------------------------------------------------------------------------------



 



     4. Mandatory Withholding for Taxes. Grantee acknowledges and agrees that
the Company shall deduct from the shares of Common Stock otherwise payable or
deliverable upon exercise of the Award an amount of number of shares of Common
Stock (valued at their Fair Market Value on the date of exercise) that is equal
to the minimum statutory amount of all Federal, state and local taxes required
to be withheld by the Company upon such exercise, as determined by the Company.
     5. Delivery by the Company. As soon as practicable after receipt of all
items referred to in paragraph 3, and subject to the withholding referred to in
paragraph 4, the Company shall deliver to Grantee certificates issued in
Grantee’s name for the number of shares of Common Stock, in the form of the
nearest number of whole shares of Common Stock, which represent the increase (if
any) between the Fair Market Value of the Common Stock on the date of exercise
over the Fair Market Value of the Common Stock on the Date of Grant. If delivery
is by mail, delivery of shares of Common Stock shall be deemed effected for all
purposes when a stock transfer agent of the Company shall have deposited the
certificates in the United States mail, addressed to Grantee.
     6. Transferability of Award. During Grantee’s lifetime, Grantee may
transfer the Award for no consideration to or for the benefit of Grantee’s
Immediate Family (including, without limitation, to a trust only for the benefit
of Grantee’s Immediate Family or to a partnership or limited liability company
only for one or more members of Grantee’s Immediate Family), subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all the terms and conditions applicable to the Award prior to such transfer.
The foregoing right to transfer the Award shall apply to the right to consent to
amendments to this Agreement and, in the discretion of the Committee, shall also
apply to the right to transfer ancillary rights associated with the Award. The
term “Immediate Family” shall mean Grantee’s spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers and grandchildren (and,
for this purpose, shall also include Grantee). Except as further provided in
this paragraph 6, during Grantee’s lifetime, the Award is not transferable
(voluntarily or involuntarily) other than pursuant to a domestic relations order
and, except as otherwise required pursuant to a domestic relations order, is
exercisable only by Grantee or Grantee’s court appointed legal representative.
The Grantee may designate a beneficiary or beneficiaries to whom the Award shall
pass upon Grantee’s death and may change such designation from time to time by
filing a written designation of beneficiary or beneficiaries with the Committee
on the form annexed hereto as Exhibit B or such other form as may be prescribed
by the Committee, provided that no such designation shall be effective unless so
filed prior to the death Grantee. If no such designation is made or if the
designated beneficiary does not survive Grantee’s death, the Award shall pass by
will or the laws of descent and distribution. Following Grantee’s death, the
Award, if otherwise exercisable, may be exercised by the person to whom such
Award passes according to the foregoing and such person shall be deemed the
Grantee for purposes of any applicable provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



     7. No Stockholder Rights. Grantee shall not be deemed for any purpose to
be, or to have any of the rights of, a stockholder of the Company with respect
to any shares of Common Stock as to which this Agreement relates until such
shares shall have been issued to Grantee by the Company. Furthermore, the
existence of this Agreement shall not affect in any way the right or power of
the Company or its stockholders to accomplish any corporate act, including,
without limitation, the acts referred to in Section 15 of the Plan.
     8. Adjustments. As provided in Section 15 of the Plan, certain adjustments
may be made to the Awards upon the occurrence of events or circumstances
described in Section 15 of the Plan.
     9. Restrictions Imposed by Law. Without limiting the generality of
Section 16 of the Plan, Grantee agrees that Grantee will not exercise the Award
and that the Company will not be obligated to deliver any shares of Common
Stock, if counsel to the Company determines that such exercise, or delivery
would violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the exercise of the Award or the resulting delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
     10. Notice. Unless the Company notifies Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be (a) delivered personally to the
following address:
Lennox International Inc.
c/o Corporate Secretary
2140 Lake Park Boulevard
Richardson, Texas 75080
or (b) sent by first class mail, postage prepaid and addressed as follows:
Lennox International Inc.
c/o Corporate Secretary
2140 Lake Park Boulevard
Richardson, Texas 75080
Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from Grantee of a change of address.

 



--------------------------------------------------------------------------------



 



     11. Amendment. Notwithstanding any other provisions hereof, this Agreement
may be supplemented or amended from time to time as approved by the Committee as
contemplated by Section 6 of the Plan. Without limiting the generality of the
foregoing, without the consent of Grantee:
     (a) this Agreement may be amended or supplemented (i) to cure any ambiguity
or to correct or supplement any provision herein which may be defective or
inconsistent with any other provision herein, or (ii) to add to the covenants
and agreements of the Company for the benefit of Grantee or surrender any right
or power reserved to or conferred upon the Company in this Agreement; subject,
however, to any required approval of the Company’s stockholders as determined by
the Committee and, provided, in each case, that such changes or corrections
shall not adversely affect the rights of Grantee with respect to the Award
evidenced hereby without Grantee’s consent, or (iii) to make such other changes
as the Company, upon advice of counsel, determines are necessary or advisable
because of the adoption or promulgation of, or change in or to the
interpretation of, any law or governmental rule or regulation, including any
applicable Federal or state securities laws; and
     (b) subject to Section 6 of the Plan and any required approval of the
Company’s stockholders, the Award evidenced by this Agreement may be canceled by
the Committee and a new Award made in substitution therefore, provided that the
Award so substituted shall satisfy all requirements of the Plan as of the date
such new Award is made and no such action shall adversely affect the Award to
the extent then exercisable without Grantee’s consent.
     12. Change of Control. As used in this Agreement, the terms set forth below
shall have the following respective meanings:
     “Beneficial Owner” shall mean, with reference to any securities, any Person
if:
     (i) such Person is the “beneficial owner” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect on the date of this Agreement) such securities; provided, however, that a
Person shall not be deemed the “Beneficial Owner” of, or to “beneficially own,”
any security under this subsection (i) as a result of an agreement, arrangement
or understanding to vote such security if such agreement, arrangement or
understanding: (x) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by Rule
14a-2(b)(2) of the General Rules and Regulations under the Exchange Act) proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the General Rules and Regulations under the Exchange Act

 



--------------------------------------------------------------------------------



 



and (y) is not then reportable by such Person on Schedule 13D under the Exchange
Act (or any comparable or successor report); or
     (ii) such Person is a member of a group (as that term is used in Rule
13d-5(b) of the General Rules and Regulations under the Exchange Act) that
includes any other Person (other than Exempt Persons) that beneficially owns
such securities;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of,
or to “beneficially own” any security held by a Norris Family Trust with respect
to which such Person acts in the capacity of trustee, personal representative,
custodian, administrator, executor, officer, partner, member, or other
fiduciary; provided, further, that nothing in this definition shall cause a
Person engaged in business as an underwriter of securities to be the Beneficial
Owner of, or to “beneficially own,” any securities acquired through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition. For purposes
hereof, “voting” a security shall include voting, granting a proxy, consenting
or making a request or demand relating to corporate action (including, without
limitation, a demand for a stockholder list, to call a stockholder meeting or to
inspect corporate books and records) or otherwise giving an authorization
(within the meaning of Section 14(a) of the Exchange Act) in respect of such
security.
     The terms “beneficially own” and “beneficially owning” shall have meanings
that are correlative to this definition of the term “Beneficial Owner.”
     “Change of Control” shall mean any of the following occurring on or after
the date of this Agreement:
     (i) Any Person (other than an Exempt Person) shall become the Beneficial
Owner of 35% or more of the shares of Common Stock then outstanding or 35% or
more of the combined voting power of the Voting Stock of the Company then
outstanding; provided, however, that no Change of Control shall be deemed to
occur for purposes of this subsection (i) if such Person shall become a
Beneficial Owner of 35% or more of the shares of Common Stock or 35% or more of
the combined voting power of the Voting Stock of the Company solely as a result
of (x) an Exempt Transaction or (y) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (x), (y) and (z) of
subsection (iii) of this definition are satisfied;
     (ii) Individuals who, as of the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election by the Company’s shareholders,

 



--------------------------------------------------------------------------------



 



was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board; provided, further, that there shall be excluded, for
this purpose, any such individual whose initial assumption of office occurs as a
result of any actual or threatened election contest that is subject to the
provisions of Rule 14a-11 under the Exchange Act;
     (iii) Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (x) more than 65% of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of the then outstanding Voting Stock
of such corporation is beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger or
consolidation (ignoring, for purposes of this clause (x), the first proviso in
the definition of “Beneficial Owner” set forth above) in substantially the same
proportions as their ownership immediately prior to such reorganization, merger
or consolidation of the outstanding Common Stock, (y) no Person (excluding any
Exempt Person or any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 35% or more of
the Common Stock then outstanding or 35% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 35% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding Voting Stock of such corporation
and (z) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or initial action by the Board providing for such reorganization,
merger or consolidation; or
     (iv) Approval by the shareholders of the Company of (x) a complete
liquidation or dissolution of the Company, unless such liquidation or
dissolution is approved as part of a plan of liquidation and dissolution
involving a sale or disposition of all or substantially all of the assets of the
Company to a corporation with respect to which, following such sale or other
disposition, all of the requirements of clauses (y)(A), (B) and (C) of this
subsection (iv) are satisfied, or (y) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which, following such sale or other disposition, (A) more than
65% of the then outstanding shares of common stock of such corporation and the
combined voting power of the Voting

 



--------------------------------------------------------------------------------



 



Stock of such corporation is then beneficially owned, directly or indirectly, by
all or substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition
(ignoring, for purposes of this clause (y)(A), the first proviso in the
definition of “Beneficial Owner” set forth above) in substantially the same
proportions as their ownership, immediately prior to such sale or other
disposition, of the outstanding Common Stock, (B) no Person (excluding any
Exempt Person and any Person beneficially owning, immediately prior to such sale
or other disposition, directly or indirectly, 35% or more of the Common Stock
then outstanding or 35% or more of the combined voting power of the Voting Stock
of the Company then outstanding) beneficially owns, directly or indirectly, 35%
or more of the then outstanding shares of common stock of such corporation and
the combined voting power of the then outstanding Voting Stock of such
corporation and (C) at least a majority of the members of the board of directors
of such corporation were members of the Incumbent Board at the time of the
execution of the initial agreement or initial action of the Board providing for
such sale or other disposition of assets of the Company; or
     (v) If the Grantee is an employee of a Subsidiary of the Company, a Change
of Control is deemed to have occurred at such time as any of the following occur
while such Grantee is an employee of such Subsidiary: (A) such Subsidiary shall
no longer be deemed to be a Subsidiary of the Company or (B) the sale or
transfer of all or substantially all of the assets of such Subsidiary to any
Person other than the Company or a Subsidiary of the Company.
     “Common Stock” shall mean the common stock, par value $.01 per share, of
the Company.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Exempt Person” shall mean (i) the Company, any subsidiary of the Company,
any employee benefit plan of the Company or any subsidiary of the Company, and
any Person organized, appointed or established by the Company for or pursuant to
the terms of any such plan, (ii) any Person who is shown under the caption
“Principal and Selling Stockholders” in the Company’s final prospectus dated
July 28, 1999 relating to its initial public offering of the Common Stock as
beneficially owning (as determined pursuant to Rule 13d-3 of the General Rules
and Regulations under the Exchange Act, as in effect on the date of this
Agreement) one percent or more of the Common Stock and (iii) any lineal
descendant and any spouse of any such lineal descendant of D.W. Norris, but only
if such lineal descendant and any spouse of any such lineal descendant shall not
at any time hold shares of Common Stock or Voting Stock of the Company with the
primary purpose of effecting with respect to the Company (A) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation, (B) a
sale or transfer of a material amount of assets, (C) any material change in the
capitalization, (D) any other material change in the

 



--------------------------------------------------------------------------------



 



business or corporate structure or operations, (E) changes in the corporate
charter or bylaws or (F) a change in the composition of the Board or of the
members of senior management.
     “Exempt Transaction” shall mean an increase in the percentage of the
outstanding shares of Common Stock or the percentage of the combined voting
power of the outstanding Voting Stock of the Company beneficially owned by any
Person solely as a result of a reduction in the number of shares of Common Stock
then outstanding due to the repurchase of Common Stock by the Company, unless
and until such time as such Person shall purchase or otherwise become the
Beneficial Owner of additional shares of Common Stock constituting 3% or more of
the then outstanding shares of Common Stock or additional Voting Stock
representing 3% or more of the combined voting power of the then outstanding
Voting Stock.
     “Norris Family Trust” shall mean any trust, estate, custodianship, other
fiduciary arrangement, corporation, limited partnership, limited liability
company or other business entity (collectively, a “Family Entity”) formed,
owned, held, or existing primarily for the benefit of the lineal descendants of
D.W. Norris and any spouses of such lineal descendants, but only if such Family
Entity shall not at any time hold Common Stock or Voting Stock of the Company
with the primary purpose of effecting with respect to the Company (i) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation (ii) a sale or transfer of a material amount of assets, (iii) any
material change in capitalization, (iv) any other material change in business or
corporate structure or operations, (v) changes in corporate charter or bylaws,
or (vi) a change in the composition of the Board or of the members of senior
management.
     “Person” shall mean any individual, firm, corporation, partnership,
association, trust, unincorporated organization or other entity.
     “Subsidiary” mean, with respect to any Person, (i) a corporation a majority
of whose Voting Stock is at the time, directly or indirectly, owned by such
Person, by one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries thereof or (ii) any other Person (other than a corporation),
including, without limitation, a joint venture, in which such Person, one or
more Subsidiaries thereof or such Person and one or more Subsidiaries thereof,
directly or indirectly, at the date of determination thereof, have at least
majority ownership interest entitled to vote in the election of directors,
managers or trustees thereof (or other Persons performing similar functions).
     “Voting Stock” shall mean, with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of directors of such corporation (excluding any class or series
that would be entitled so to vote by reason of the occurrence of any
contingency, so long as such contingency has not occurred).
     13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware.

 



--------------------------------------------------------------------------------



 



     14. Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
     15. Duplicate Originals. The Company and Grantee may sign any number of
copies of this Agreement. Each signed copy shall be an original, but all of them
together represent the same agreement.
     16. Rules by Committee. The rights of Grantee and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
     17. Entire Agreement. Subject to the provisions of any applicable written
employment agreement between Grantee and the Company or any Subsidiary, Grantee
and the Company hereby declare and represent that no promise or agreement not
herein expressed has been made and that this Agreement contains the entire
agreement between the parties hereto with respect to the Award and replaces and
makes null and void any prior agreements, oral or written, between Grantee and
the Company regarding the Award.
     18. Grantee Acceptance. Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.

            LENNOX INTERNATIONAL INC.
      By:           Name:   William F. Stoll, Jr.        Title:   Executive Vice
President, Chief Legal Officer, and
Secretary   

            ACCEPTED:
      Director                

 



--------------------------------------------------------------------------------



 



         

Exhibit A
to
Non-Employee Directors’s Stock Appreciation Rights Agreement dated as of
__________, 2005
1998 Incentive Plan of Lennox International Inc.

 



--------------------------------------------------------------------------------



 



Exhibit B
to
Non-Employee Director’s Stock Appreciation Rights Agreement dated as of
__________, 2005
1998 Incentive Plan of Lennox International Inc.
Designation of Beneficiary
I, (the “Grantee”), hereby declare that upon my death:
 
(Name) (the “Beneficiary”)
 
(Address),
who is my
 
(Relationship to Grantee),
shall be entitled to the Award and all other rights accorded the Grantee by the
above-referenced agreement (the “Agreement”).
     It is understood that this Designation of Beneficiary is made pursuant to
the Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death. If any such condition is not
satisfied, such rights shall devolve according to the Grantee’s will or the laws
of descent and distribution.
     It is further understood that all prior designations of beneficiary under
the Agreement are hereby revoked and that this Designation of Beneficiary may be
revoked only in writing, signed by the Grantee, and filed with the Company prior
to the Grantee’s death.

     
 
   
Date
  Director

 